                            UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA 
     

    ABDULKADIR A.,                                        Case No. 18‐CV‐2353 (NEB/HB) 
                                                                         
                          Petitioner,                                    
                                                                         
    v.                                                  ORDER ACCEPTING REPORT AND 
                                                              RECOMMENDATION 
    JEFFERSON BEAUREGARD SESSIONS 
    III, Attorney General; KIRSTJEN 
    NIELSEN, Secretary, Department of 
    Homeland Security; RONALD D. 
    VITIELLO, Acting Director, Immigration 
    and Customs Enforcement; PETER 
    BERG, Director, St. Paul Field Office, 
    Immigration and Customs Enforcement; 
    JOEL BROTT, Sheriff, Sherburne County; 
    and BRIAN FRANK, Sherburne County 
    Jail Administrator,  
     
                          Respondents. 
     

         The Court has received the November 13, 2018 Report and Recommendation of 

United States Magistrate Judge Hildy Bowbeer. [ECF No. 16.] No party has objected to 

that Report and Recommendation, and the Court therefore reviews it for clear error. See 

Fed.  R.  Civ.  P.  72(b);  Grinder  v.  Gammon,  73  F.3d  793,  795  (8th  Cir.  1996)  (per  curiam). 

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT: 

1. The Report and Recommendation [ECF No. 16] is ACCEPTED; 
2. The Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 [ECF No. 1] is GRANTED 

IN PART and DENIED IN PART, as follows: 

      a.  An  immigration  judge  must  provide  Petitioner  with  a  bond  hearing  within 

      thirty days of this order. At the bond hearing, the immigration judge must make 

      an  individualized  determination  regarding  whether  detention  is  necessary  to 

      protect the community or to prevent Petitioner from fleeing; and  

      b. Petitioner’s request for immediate release is DENIED.  

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: January 15, 2019                         BY THE COURT: 
 
                                                s/Nancy E. Brasel                    
                                                Nancy E. Brasel 
                                                United States District Judge 
 

 
